Citation Nr: 1009898	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-27 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bronchitis and bronchiectasis with asthma.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The service department verified the Veteran's active military 
service as being from March 1977 to September 1979 and from 
September 1988 to February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and June 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In the March 2006 
decision, the RO granted service connection for chronic 
bronchitis and assigned an initial noncompensable rating from 
March 1, 2006.  In the June 2007 rating decision, the RO re-
characterized the Veteran's disability as bronchitis and 
bronchiectasis with asthma and assigned a 30 percent 
disability rating from March 1, 2006.

As the appeal of the Veteran's claim for an initial rating in 
excess of 30 percent for bronchitis and bronchiectasis with 
asthma emanates from the Veteran's disagreement with the 
initial 30 percent rating assigned following the grant of 
service connection, the Board has characterized the claim as 
one for a higher initial rating, in accordance with Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  For the period prior to November 10, 2008, the Veteran's 
service-connected bronchitis and bronchiectasis with asthma 
was treated by daily oral medication and inhalational 
therapy, and pulmonary function testing did not show FEV-1, 
FEV-1/FVC, or DLCO (SB) of less than 56 percent; the Veteran 
did not have incapacitating episodes of infection of four to 
six weeks' total duration per year or near constant cough 
with purulent sputum associated with anorexia, weight loss, 
and frank hemoptysis and requiring near-continuous antibiotic 
usage; she did not require at least monthly visits to a 
physician for required care of exacerbations of asthma or 
intermittent courses of systemic corticosteroids.

2.  Since November 10, 2008, the Veteran has been treated by 
four or more courses of systemic corticosteroids per year to 
treat flare-ups of her bronchitis and bronchiectasis with 
asthma.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for bronchitis and bronchiectasis with asthma have 
not been met for the period prior to November 10, 2008.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6600, 6601, 
6602 (2009).

2.  The criteria for a 60 percent disability rating for 
bronchitis and bronchiectasis with asthma from November 10, 
2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.

In this respect, through a November 2005 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate her claim.  Thereafter, the Veteran 
was afforded the opportunity to respond.  In addition, the 
Veteran was provided notice in a March 2006 letter concerning 
the assignment of rating criteria and effective dates.  
Hence, the Board finds that the Veteran has received notice 
of the information and evidence needed to substantiate her 
claim, and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the November 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in her possession).  These 
requirements were met by the aforementioned November 2005 
notice letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following 
notification by VA.

Otherwise, nothing about the evidence or any response to the 
AOJ's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The Veteran 
was given VA examinations in December 2005, May 2007, and 
November 2009; reports of those examinations are of record.  
In that connection, the Board notes that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are adequate, as they are predicated on consideration of all 
of the pertinent evidence of record, to include the 
statements of the Veteran, and document that the examiners 
conducted a full physical examination of the Veteran, 
including pulmonary function testing.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the claim on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  In addition, records 
of treatment the Veteran has received from both private 
providers and the Harry S. Truman Memorial Veterans' Hospital 
in Columbia, Missouri, have been associated with the claims 
file.  The Veteran has further been given the opportunity to 
submit evidence, and she has provided written argument in 
support of her claim.  Otherwise, the Veteran has not 
identified, and the record does not indicate, existing 
records pertinent to the claim on appeal that need to be 
obtained.  To the contrary, the Veteran stated in December 
2009 correspondence that she has no further evidence to 
submit.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran contends that her service-connected lung 
disability is more disabling than reflected by the currently 
assigned 30 percent rating.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

In a March 2006 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
bronchitis and bronchiectasis with asthma.  Pursuant to the 
Veteran's disagreement with the initial rating assigned, in a 
June 2007 rating decision, the RO granted a higher initial 
evaluation of 30 percent for her service-connected bronchitis 
and bronchiectasis with asthma.  Initially, the Board notes 
that the Veteran's service-connected disability has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Codes 6600, 
governing chronic bronchitis, and 6602, governing bronchial 
asthma.  Pursuant to the RO's evaluation, the Board will 
consider the Veteran's disability under both Diagnostic Codes 
6600 and 6602, as well as Diagnostic Code 6601, which 
addresses bronchiectasis.  

Under Diagnostic Code 6600, a 30 percent evaluation will be 
assigned where there is a forced expiratory volume at one 
second (FEV-1) of 56- to 70 percent predicted, or; FEV-1/ 
forced vital capacity (FVC) of 56 to 70 percent, or; 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) 56- to 65-percent predicted.  
A 60 percent rating requires FEV-1 of 40- to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating requires FEV-1 less than 40-
percent predicted value, or; FEV-1/FVC less than 40 percent, 
or; DLCO (SB) less than 40-percent predicted, or; a maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (2009).

Under Diagnostic Code 6601, a 30 percent evaluation is 
warranted for incapacitating episodes of infection of two to 
four weeks total duration per year, or for daily productive 
cough with sputum that is at times purulent or blood-tinged 
and that requires prolonged (lasting four to six weeks) 
antibiotic usage more than twice a year.  A 60 percent rating 
is warranted for incapacitating episodes of infection of four 
to six weeks total duration per year, or near constant 
findings of cough with purulent sputum associated with 
anorexia, weight loss, and frank hemoptysis and requiring 
antibiotic usage almost continuously.  A 100 percent 
evaluation is warranted for incapacitating episodes of 
infection of at least six weeks total duration per year.  An 
incapacitating episode is one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6601 (2009).

Under Diagnostic Code 6602, when FEV-1 is 56-70 percent of 
the predicted amount, or; FEV-1/ FVC is 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy is needed, 
or; inhalational anti-inflammatory medication is used, a 30 
percent rating is assigned.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2009).  When FEV-1 is 40 to 55 percent of 
predicted, or; FEV-1/FVC is 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids is 
shown, a 60 percent rating is warranted.  Id.  When FEV-1 is 
less than 40 percent of predicted, or; FEV-1/FVC is less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications, a 100 percent rating is assigned.  
Id.

The relevant medical evidence of consists of multiple VA 
examinations and VAMC treatment records.  Following a review 
of the treatment records, the examination reports, and the 
noted findings, the Board does not find that an initial 
rating in excess of 30 percent for the Veteran's bronchitis 
and bronchiectasis with asthma is warranted for the period 
prior to November 10, 2008.  However, the Board finds that a 
rating of 60 percent is warranted for the Veteran's 
bronchitis and bronchiectasis with asthma for the period from 
November 10, 2008.

In this regard, post-service medical evidence for the period 
prior to a November 10, 2009 VA examination, reflects that 
the Veteran had received ongoing treatment for her 
respiratory complaints.  Private records from June 2006 
document that the Veteran complained of chronic cough for 
which she had recently been treated with antibiotics and a 
steroid taper.  Spirometry and radiological study of the 
chest were normal, and the Veteran was diagnosed with chronic 
bronchitis and prescribed a daily inhaler and oral 
medication.  Records of the Veteran's ongoing treatment at 
the Columbia VA hospital reflect that she had been seen on 
multiple occasions for her diagnosis of asthma, which was 
characterized as "severe" and "persistent" in an April 
2007 pulmonary clinic visit.  She was also noted to complain 
of at least four exacerbations of cough in the seven months 
preceding a July 2006 treatment visit.  She was diagnosed at 
that time with "likely asthma."  At a treatment visit in 
August 2006, the Veteran reported having six bouts of acute 
bronchitis in the 12 months preceding the visit.  She 
underwent a lung biopsy in August 2006, which revealed 
pulmonary fibrosis.  

Pulmonary function testing was also performed at the Columbia 
VA facility in August 2006.  Results of that testing reflect 
that the Veteran had an FEV-1/FVC ratio of, at worst, 81 
percent.  The test administrator found the Veteran to have 
normal spirometry.  The examiner further noted an 
"isolated" low DLCO reading of 53 percent but noted that 
the Veteran's lung volumes were normal.  She was diagnosed at 
that time with mild persistent asthma with evidence of 
respiratory bronchiolitis  

The Veteran was provided VA medical examinations in December 
2005 and May 2007.  At the December 2005 VA examination, the 
examiner diagnosed the Veteran with chronic bronchitis, which 
the examiner found "limits her ability to exercise and 
perform any type of physical work."  The examiner noted that 
the Veteran's weight was stable and that she had been on a 
permanent profile for the last year of her service due to her 
"lung condition."  The examiner noted that chronic 
bronchitis had been diagnosed in approximately 2002, with 
severe shortness of breath and a productive cough.  The 
examiner noted the Veteran's report of having been on 
antibiotics "quite a bit," most recently in September 2005, 
for treatment of upper respiratory infections before being 
prescribed an inhaled steroid, which she reported had 
improved her symptoms.  The Veteran further reported four 
bouts of pneumonia in the past five years, all of which were 
treated as an outpatient, and stated that she had night 
sweats with her persistent cough.  She further stated that 
she experienced four to five bouts of acute bronchitis each 
year.  Physical examination revealed the Veteran to have 
lungs clear to auscultation without wheezing, and 
radiological study of the chest was normal.

At the May 2007 VA examination, the examiner noted that the 
Veteran had received diagnoses of asthma as well as pulmonary 
fibrosis.  The Veteran reported having an exacerbation of her 
asthma in March 2007 for which she received antibiotics and 
steroids.  The examiner further noted that the Veteran's 
asthma was triggered by her GERD, as well as her pets and 
exposure to smoke, all of which she had tried to limit, with 
some success.  The Veteran reported at that time that she had 
lost her job as a florist due to her asthma and had been 
unable to work since that time, but the examiner did not 
clarify whether her unemployment since July 2006 was due to 
her respiratory disabilities or to other causes.  The Veteran 
further reported having six bouts of bronchitis in 2006, 
which were treated with oral antibiotics and, on one 
occasion, steroids.  Her current medications were noted as a 
daily bronchodilator as well as daily oral medications but no 
daily oral or parenteral steroids or antibiotics.  Review of 
the Veteran's medical history revealed a history of asthma 
attacks twice weekly with several clinical visits per year 
for exacerbations.  The examiner noted that the Veteran also 
had a history of cough, occasional hemoptysis, wheezing, and 
dyspnea.  The Veteran reported having experienced one three-
day period of incapacitation in the 12 months preceding the 
examination.  

Physical examination revealed rales and dyspnea on moderate 
exertion.  The examiner found the Veteran to have "mild 
impairment" between asthma attacks due to her respiratory 
disabilities.  No weight loss or malnutrition was noted.  
Radiological study of the chest found a slight change in 
technique and depth of inspiration and some calcified 
granulomas in the lungs.  The examiner diagnosed the Veteran 
with interstitial fibrosis with secondary bronchiectasis 
demonstrated by reported episodes of bronchitis.  No cor 
pulmonale, right ventricle hypertrophy, or pulmonary 
hypertension was found.  In the examination report, the 
examiner referenced pulmonary function testing that had been 
conducted by VA in April 2007.  Those results reflect that 
the Veteran's FEV-1 was 102 percent, and her FEV-1/FVC was 85 
percent.  The examiner noted at that time that the Veteran 
had normal spirometry and no significant response to 
bronchodilators.

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that, for the 
period prior to November 10, 2008, the evidence does not 
support an initial schedular evaluation in excess of 30 
percent for the Veteran's bronchitis and bronchiectasis with 
asthma.  Evaluating the Veteran's claim under Diagnostic Code 
6600, governing chronic bronchitis, reveals that none of the 
values disclosed as a result of pulmonary function testing 
indicates that the Veteran warranted greater than a 30 
percent evaluation under the provisions of that diagnostic 
code for the period prior to November 10, 2008.  In that 
connection, the Board notes that, on pulmonary function 
testing, the Veteran's FEV-1 was found to be no worse than 
102 percent, and her FEV-1/FVC has been found to be no worse 
than 81 percent.  Although the Board acknowledges that, on 
one occasion in August 2006, the Veteran was found to have a 
DLCO (SB) of 53 percent, the examiner at that time noted the 
finding to be "isolated," and no such results have been 
duplicated at any other pulmonary function testing.  Further, 
the medical evidence of record does not reveal the existence 
of severe ventilatory impairment or cor pulmonale (right 
heart failure) or right ventricular hypertrophy or pulmonary 
hypertension (shown by Echo or cardiac catheterization) or 
episode(s) of acute respiratory failure for the period prior 
to November 10, 2008.  Similarly, it was not clinically 
shown, nor has the Veteran claimed, that she required 
outpatient oxygen therapy during the relevant time period.  
Therefore, the Board finds that a preponderance of the 
evidence is against the claim for a disability evaluation in 
excess of 30 percent under Diagnostic Code 6600 for the 
period prior to November 10, 2008.

Similarly, based on the medical evidence, the Board further 
finds that a higher rating is not warranted for the Veteran's 
service-connected lung disease under Diagnostic Code 6601 for 
the period prior to November 10, 2008.  While the Veteran 
experienced chronic symptoms of an intermittent, recurrent 
cough that was at times productive of sputum, the VA 
treatment records and examination reports do not show that 
the symptomatology was near-constant during the relevant time 
period.  Additionally, there was no associated anorexia, 
weight loss, or frank hemoptysis.  The Veteran also did not 
require almost continual antibiotic usage for her respiratory 
disabilities for the period prior to November 10, 2008.  The 
evidence shows that the Veteran reported using, at most, four 
two-week antibiotic courses with one four-to-six-week 
antibiotic regimen; the Board does not find that a total 
antibiotic usage of, at most, 14 weeks per year amounts to 
"near-continuous" under the provisions of Diagnostic Code 
6601.  Moreover, the objective evidence does not indicate 
that the Veteran experienced significant incapacitating 
episodes in conjunction with her respiratory condition; to 
the contrary, she reported in her May 2007 VA examination 
that she had experienced three days of incapacitation in the 
preceding year.  Thus, without evidence of more continuous 
and severe symptomatology or lengthy incapacitating episodes, 
the Board finds that an initial rating in excess of 30 
percent is not warranted for the Veteran's bronchitis and 
bronchiectasis with asthma for the period prior to November 
10, 2008, under Diagnostic Code 6601.

Under Diagnostic Code 6602, governing bronchial asthma, the 
Board concludes similarly that the medical evidence does not 
support an initial rating in excess of 30 percent for the 
Veteran's service-connected bronchitis and bronchiectasis 
with asthma for the period prior to November 10, 2008.  In 
that connection, the Board notes that the Veteran used 
inhalational treatment and oral medications on a daily basis 
but was not prescribed systemic corticosteroids more than two 
times in any given 12-month period before November 10, 2009.  
Additionally, the record does not reflect that the Veteran 
saw physicians on a monthly basis to treat her respiratory 
conditions, nor did her FEV-1 or FEV-1/FVC score at any time 
been below 56 percent during that time period, which would 
warrant a higher rating of 60 percent under the Diagnostic 
Code.  The Board has also considered, but does not find, that 
the Veteran's bronchitis and bronchiectasis with asthma 
warranted a rating of 100 percent under Diagnostic Code 6602 
for the period prior to November 10, 2008.  To that end, the 
Board notes that the Veteran did not suffer pronounced 
symptoms with attacks very frequently and severe dyspnea on 
slight exertion between attacks and with marked weight loss 
or other severe health impairment.  As well, she did not 
score below 40 percent on the FEV-1 or FEV-1/FVC; similarly, 
she did not experience more than one asthma attack per week 
with episodes of respiratory failure, nor did she use daily 
systemic high corticosteroids or immuno-suppressive 
medications to treat the condition during the period prior to 
November 10, 2008.

The Board thus finds that an initial rating in excess of 30 
percent for the Veteran's bronchitis and bronchiectasis with 
asthma was not warranted prior to November 10, 2008, under 
any of the Diagnostic Codes discussed above.

With regard to the Veteran's disability since November 10, 
2008, and following a review of the relevant medical 
evidence, the Board finds that a 60 percent rating for the 
Veteran's bronchitis and bronchiectasis with asthma is 
warranted for the period beginning November 10, 2008.  

Relevant medical evidence consists of a VA examination 
conducted on November 10, 2009.  Report of that examination 
reflects that the Veteran reported seeing her primary care 
provider three to four times per year for bronchitis or 
pneumonia.  She was noted to be on daily inhaled 
bronchodilator and anti-inflammatory medications as well as a 
daily oral bronchodilator.  The examiner noted that the 
Veteran's treatment records documented intermittent treatment 
with parenteral steroids of between one and two weeks' 
duration on four or more occasions during the previous year.  
The Veteran also reported using short courses of antibiotics 
four times per year, with an additional four-to-six week 
course once per year.  The Veteran also stated that she 
experienced acute asthma attacks several times per year, as 
well as intermittent wheezing and frequent dyspnea on 
exertion.  She reported experiencing three days of 
incapacitation in the past 12 months due to her respiratory 
disabilities.  

Physical examination revealed no signs of significant weight 
loss or malnutrition, and the examiner noted that the Veteran 
suffered "moderate impairment" between asthma attacks.  No 
cor pulmonale, right ventricle hypertrophy, or pulmonary 
hypertension was found.  The examiner noted that the Veteran 
was not employed but opined that her respiratory disabilities 
would cause decreased concentration, lack of stamina, and 
weakness or fatigue, causing increased absenteeism.  The 
examiner diagnosed the Veteran with bronchitis/bronchiectasis 
with asthma and pulmonary fibrosis.  Pulmonary function 
testing conducted in September 2009 and referenced by the VA 
examiner revealed that the Veteran's FEV-1 was 112 percent, 
and her FEV-1/FVC was 82 percent.  Her DLCO (SB) was found to 
be 89 percent.  The examiner diagnosed the Veteran with 
bronchitis and bronchiectasis with asthma. 

Considering the Diagnostic Code that would prove most 
beneficial to the Veteran, the Board finds that the Veteran's 
symptoms most closely match the provisions of Diagnostic Code 
6602 warranting a 60 percent rating for bronchial asthma from 
November 10, 2008.  At the November 10, 2009, VA examination, 
the record shows that the Veteran was treated for asthma with 
courses of parenteral corticosteroids on "four or more" 
occasions in the year preceding the examination-in other 
words, from November 10, 2008.  As the current Diagnostic 
Code 6602 recognizes that three or more courses of oral 
corticosteroids within a one-year period warrant a rating of 
60 percent, the Board concludes that such a rating is 
appropriate in this case.  The Board thus finds that a rating 
of 60 percent for the Veteran's bronchitis and bronchiectasis 
with asthma under Diagnostic Code 6602 has been warranted 
since November 10, 2008.  (The effective date of November 10, 
2008, has been selected because it precedes the VA 
examination by one year, which examination, as noted above, 
reflected the increase for the preceding year.)

The Board has also considered, but does not find, that the 
Veteran's bronchitis and bronchiectasis with asthma warrants 
a rating of 100 percent under Diagnostic Codes 6600, 6601, or 
6602 for the period from November 10, 2008.  To that end, the 
Board notes that the Veteran has not scored below 40 percent 
on the FEV-1, the FEV-1/FVC, or the DLCO (SB); she has not 
demonstrated a maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiac or respiratory 
limitation; similarly, cor pulmonale, right ventricular 
hypertrophy, and pulmonary hypertension have not been shown, 
nor has the Veteran suffered episodes of acute respiratory 
failure or required outpatient oxygen therapy to warrant a 
100 percent rating under Diagnostic Code 6600.  In addition, 
the Veteran has not experienced incapacitating episodes of 
infection of at least six weeks' total duration per year to 
warrant a 100 percent rating under Diagnostic Code 6601.  
Further, the Veteran has not suffered pronounced symptoms 
with attacks very frequently and severe dyspnea on slight 
exertion between attacks and with marked weight loss or other 
severe health impairment.  As well, she has not experienced 
more than one asthma attack per week with episodes of 
respiratory failure, nor has she used daily systemic high 
corticosteroids or immuno-suppressive medications to treat 
the condition.  Thus, a 100 percent rating is not warranted 
under Diagnostic Code 6602 for the period from November 10, 
2008.

The Board has considered the Veteran's contentions with 
regard to her claim for a higher initial rating for her 
service-connected bronchitis and bronchiectasis with asthma.  
While the Board does not doubt the sincerity of the Veteran's 
belief that her disability is more severely disabling than 
reflected in the current rating, as a lay person without the 
appropriate medical training or expertise, she simply is not 
competent to provide a probative opinion on a medical matter, 
such as the severity of a current disability as evaluated in 
the context of the rating criteria.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board has taken into consideration the frequency, 
severity, and duration of the Veteran's symptoms of 
bronchitis and bronchiectasis with asthma.  In this case, the 
Board finds that for the period before November 10, 2008, the 
Veteran's reported symptoms, as discussed in the evidence 
noted above, are most akin to the criteria for the 30 percent 
rating already awarded.  For the period from November 10, 
2008, the Veteran's symptoms meet the criteria for the 60 
percent rating found in Diagnostic Code 6602.

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected bronchitis and 
bronchiectasis with asthma has otherwise rendered impractical 
the application of the regular schedular standards.  To this 
end, the Board acknowledges that the Veteran stated at her 
May 2007 VA examination that she had lost her previous job 
due to asthma and had not since been able to find work but 
notes that the examiner did not state that her service-
connected bronchitis and bronchiectasis with asthma were the 
cause of her unemployability.  Further, the Board notes that 
the November 2009 VA examiner specifically addressed the 
Veteran's employability, noting that although she was not 
working at that time, her respiratory disabilities would 
create some limitations in working.  He did not, however, 
indicate that the bronchitis and bronchiectasis with asthma 
rendered the Veteran unemployable.  Additionally, as noted 
above, the problems experienced by the Veteran due to this 
service-connected disability are specifically contemplated by 
the rating criteria.  Thus, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected bronchitis and bronchiectasis 
with asthma warrants an initial rating of no more than 30 
percent for the period prior to November 10, 2008.  38 C.F.R. 
§§ 4.3, 4.7, 4.97, Diagnostic Codes 6600, 6601, 6602 (2009).  
However, for the period from November 10, 2008, the Board 
finds that the Veteran's service-connected bronchitis and 
bronchiectasis with asthma warrants a 60 percent rating.  
38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6602 (2009).  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim for ratings higher than those assigned herein, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 30 percent for bronchitis and 
bronchiectasis with asthma for the period prior to November 
10, 2008, is denied.  

A rating of 60 percent for bronchitis and bronchiectasis with 
asthma from November 10, 2008, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


